Citation Nr: 0806153	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  99-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of clear cell odontogenic carcinoma, claimed as 
secondary to tobacco dependence incurred in service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who had active military duty from 
October 1969 to September 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which denied 
service connection for nicotine dependence and secondary 
service connection for odontogenic carcinoma.  In July 2001 
the veteran testified at a Travel Board hearing.  Because the 
Veterans Law Judge who conducted that hearing retired, the 
veteran was offered the opportunity for another Travel Board 
hearing, and such hearing was held before the undersigned in 
December 2004; a transcript of this hearing is of record.

In February 2005, the Board denied service connection for the 
post-operative residuals of clear cell odontogenic carcinoma, 
claimed as secondary to tobacco dependence incurred in 
service.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2007 memorandum decision, the Court vacated the 
Board's February 2005 decision remanded the matter for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Historically, the veteran's service medical records dated 
from 1969 to 1971 show no evidence of smoking, nicotine 
dependence, or any related disorders.  A September 1996 
private pathology report shows a diagnosis of clear cell 
odontogenic carcinoma upon testing of the palatal marginal 
gingiva.  In a March 1999 letter, Dr. D. M. opined that the 
veteran's cancer in the upper palate was most likely due to 
smoking.  In a November 1999 letter, Dr. D. M. opined that 
the veteran's oral cancer resulted from nicotine addiction.  
During October 1999 and July 2001 hearings, the veteran 
testified that he began smoking cigarettes in service, that 
he never used any form of tobacco prior to service, and that 
he became addicted to nicotine in service, such that he was 
smoking two packs of cigarettes per day by the time he 
separated from service in September 1971.  He further 
testified that he stopped smoking in approximately 1991 or 
1992.  An undated letter from the veteran's mother states 
that he never smoked prior to entering service, and that he 
told his mother he began smoking in service. 

A November 2001 Remand directed the RO, in pertinent part, to 
obtain a VA examination addressing the etiology questions of 
whether in-service smoking caused the veteran's odontogenic 
cancer and/or whether nicotine dependence began in service.  
Specifically, the veteran was to be afforded an examination 
by an oncologist to determine the onset and etiology of his 
odontogenic carcinoma.  The claims folder was to be made 
available to, and was to be reviewed by, the examiner in 
connection with the examination.  The examiner was to answer 
the following questions: (A) Is it at least as likely as not 
that the veteran's odontogenic carcinoma developed in 
service; (B) Is it at least as likely as not that the 
veteran's odontogenic carcinoma was manifest during the 
initial post service year from September 1971 to September 
1972; (C) Is the veteran's odontogenic carcinoma otherwise 
related to service; (D) Is it at least as likely as not that 
cigarette smoking by the veteran during service from 1969 to 
1971 (as opposed to smoking post service) caused the 
veteran's odontogenic carcinoma; and,(E) Is it at least as 
likely as not that the veteran developed nicotine dependence 
in service.

The veteran underwent a VA dental and oral examination in 
April 2003; there is no indication that this examination was 
conducted by an oncologist.  Furthermore, the claims file was 
not reviewed in conjunction with the examination.  
Thereafter, in August 2003, the veteran's claims file was 
reviewed by a VA oncologist, who did not examine the veteran.  
The oncologist noted that clear cell odontogenic carcinoma 
was derived from odontogenic epithelial cell known as clear 
cell, and had its origin in the embryonic oral ectoderm of 
the dental lamina.  Histological appearance and biological 
behavior of this tumor were not necessarily linked, the 
assessment of the growth potential of this tumor was very 
difficult, and there was not a significant amount of clinical 
experience or studies available.  The age of the average 
affected patients ranged from the 4th to the 8th decade and 
was markedly biased in women on a four to one ratio.  Only 
about one-quarter of occurrences were found in the maxilla.  
Based upon a review of the evidence on file, it was the 
oncologist's opinion that there was no relationship between 
the veteran's smoking and this tumor by all of the available 
evidence in the literature and his personal experience in 
treating these tumors of the head and neck origin.  It was 
noted that no studies or medical literature had established 
why odontogenic tumors became cancerous, and because such 
tumors may be present at birth, it was impossible to 
establish the exact time of such tumors conversion to a 
malignancy.  

By a February 2005 decision, the Board denied service 
connection for the post-operative residuals of clear cell 
odontogenic carcinoma, claimed as secondary to tobacco 
dependence incurred in service. 

In the Court's February 2007 memorandum decision, it was 
stated that remand was required because VA did not 
substantially comply with the November 2001 remand order.  
Specifically, the veteran was not examined by an oncologist 
who reviewed his claims file.  In addition, the August 2003 
VA oncologist's opinion, while offering a general description 
of odontogenic carcinoma and a global opinion about its 
relationship to smoking, does not specifically answer the 
five questions posed in the November 2001 remand.  Under 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Therefore, additional 
VA examination is warranted in this case.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reason outlined above, the Board 
believes is appropriate to also direct that action be taken 
to remedy any inadequacy of notice under the holding in 
Dingess.
Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for the 
post-operative residuals of clear cell 
odontogenic carcinoma, claimed as 
secondary to tobacco dependence incurred 
in service, the RO should provide the 
veteran notice regarding the rating of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, the veteran should 
arrange for he veteran to be examined by 
an oncologist to determine the onset and 
etiology of his odontogenic carcinoma.  
The veteran's claims folder (including a 
copy of this Remand) must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed. 

All clinical findings should be reported 
in detail.  The examiner must answer the 
following questions:

(A) Is it at least as likely as not that 
the veteran's odontogenic carcinoma 
developed in service?;

(B) Is it at least as likely as not that 
the veteran's odontogenic carcinoma was 
manifest during the initial post service 
year from September 1971 to September 
1972?;

(C) Is it at least as likely as not that 
the veteran's odontogenic carcinoma is 
otherwise related to his service, to 
include his use of tobacco therein?;

(D) Is it at least as likely as not that 
cigarette smoking by the veteran during 
service from 1969 to 1971 (as opposed to 
smoking post service) caused the 
veteran's odontogenic carcinoma?  And,

(E) Is it at least as likely as not that 
the veteran developed nicotine dependence 
in service?

The examiner is specifically requested to 
reconcile his or her conclusions with the 
March 1999 and November 1999 opinions 
from Dr. D. M. discussed above, and 
should explain the rationale for the 
conclusions reached.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his attorney the opportunity 
to respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  All claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



